Citation Nr: 0732521	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  97-13 601A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a right ankle 
disability.

3.  Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1972 to August 1974 and was in the National Guard 
from April 1986 to June 1994.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a January 
1995 rating decision that, in part, denied service connection 
for low back and bilateral ankle disabilities.  In August 
1997, a personal hearing was held before a hearing officer; a 
transcript of this hearing is of record.  In November 2000, 
October 2003, and May 2006, these matters were remanded for 
additional development and for compliance with notice 
requirements.


FINDINGS OF FACT

1.  A chronic low back disorder was not manifested in 
service; lumbar arthritis was not manifested in the first 
postservice year; and a preponderance of the evidence is 
against finding that the veteran's low back disability is 
related to his service.

2.  A right ankle disorder was not manifested in service; 
right ankle arthritis was not manifested in the first 
postservice year; and a preponderance of the evidence is 
against finding that the veteran's right ankle disorder is 
related to his service.

3.  A left ankle disorder was not manifested in service and 
such disorder is not currently shown.  





CONCLUSIONS OF LAW

1.  Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2006).

2.  Service connection for a right ankle disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2006).

3.  Service connection for a left ankle disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004). 
The initial adjudication in this matter preceded enactment of 
the VCAA.  In Pelegrini, supra, the U.S. Court of Appeals for 
Veterans Claims (Court) held that where notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing the notice prior to the initial 
adjudication; instead, the claimant had a right to timely 
content-complying notice and proper subsequent VA process.  
June 2001 and May 2006 correspondence from the RO provided 
the appellant notice of the evidence needed to support his 
claims, and advised him of his and VA's responsibilities in 
the development of the claims and to submit relevant evidence 
in his possession.  A May 1997 statement of the case (SOC) 
and January 1998, November 1999, August 2002, December 2002, 
March 2003, June 2003,September 2005, and February 2007 
supplemental SOCs (SSOCs) outlined the regulation 
implementing the VCAA, and notified the appellant of what the 
evidence showed, of governing legal criteria, and of the 
bases for the denial of the claims.  May 2006 correspondence 
also provided notice regarding disability ratings and 
effective dates of awards (See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006)).  The appellant has clearly received all 
critical notice, and has had ample opportunity to 
respond/supplement the record after notice was given.  The 
claims were thereafter readjudicated.  See February 2007 
SSOC.  The appellant is not prejudiced by any technical 
notice timing or content defect that may have occurred 
earlier along the way, nor is it otherwise alleged.  

Regarding VA's duty to assist, the RO has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  The 
veteran's medical records from his National Guard service 
could not be found, and he has been informed of such.  
Notably, the veteran has not alleged any back or ankle injury 
during active duty National Guard service.   VA has arranged 
for medical opinions.  Evidentiary development is complete to 
the extent possible.  VA's duty to assist is met. 

II. Factual Background

On February 1972 enlistment examination the veteran was found 
to have lordosis of the spine.  Evaluation of the lower 
extremities was normal.  In associated medical history, he 
indicated that he had not had recurrent back pain.  There 
were no ankle complaints, findings, or diagnosis.  On 
separation examination lordosis of the spine was again noted; 
evaluation of the lower extremities was normal.  In 
associated medical history, the veteran indicated that he had 
occasional back problems, recurrent back pain.  There were no 
ankle complaints, findings, or diagnosis.  

A dental envelope from the veteran's National Guard service, 
dated in April 1994, shows a questionnaire that, in part, 
asked for an explanation of unusual medical problems.  Among 
the problems listed was "ankles".

On March 1994 VA examination, the veteran reported that his 
ankles bothered him and alluded to back problems in 1972.  He 
added that even though he had no specific injuries, he began 
physical therapy and was put on a profile for six weeks 
during basic training.  After a full examination, the 
physician noted the veteran's history of back pain and added 
that the veteran was very lithe with no objective evidence of 
a problem.  He found no problems in the veteran's back or 
ankles.  

A July 1994 lay statement from B. W., indicates that he first 
met the veteran shortly after he separated from active duty.  
He recalled that the veteran complained of ankle and back 
pain that continued through his National Guard service.  He 
added that, in 1990, the veteran reported that a doctor told 
him that his ankles were in serious condition and needed 
surgery.  

At an August 1997 personal hearing, the veteran testified he 
injured his back three weeks into basic training due to the 
amount of exercise he had to do.  He said he had physical 
therapy and was put on a profile.  He stated that when he 
left the service he went to a doctor about his back, but the 
doctor wasn't interested in what he had to say.  He did not 
like to go to doctors because they did not do anything for 
him.  He stated that he received treatment for ankle sprains 
three or four times in service.  

1997 and 1998 private medical records reflect treatment for 
low back pain.  January 1997 records show that the veteran 
had a worker's compensation claim pending.  The veteran 
reported that he sustained a work related back injury lifting 
panels one month prior.  He reported that his back pain had 
worsened since then.  X-rays of the lumbar spine revealed 
moderate degenerative changes.  The diagnosis was lumbosacral 
strain.  An October 1998 evaluation by L. O., M.D., noted 
that the veteran reported a two-year history of persistent 
low back pain since a work related injury.  The physician 
indicated x-rays revealed some evidence of osteoarthritis.  
The assessment included lumbar degenerative joint disease.  

On January 1999 VA examination, the veteran reported that he 
had back strain related to his military service and that he 
had bilateral ankle problems (recurrent ankle sprains) due to 
service.  Lumbosacral x-rays revealed early degenerative 
joint disease.  Ankle x-rays revealed a small osteophyte on 
the right ankle that arose from the tip of the right medial 
malleolus that was presumable related to previous trauma; the 
left ankle was normal.  

On May 2001 VA examination, nothing new was reported.  
Diagnoses included lumbar degenerative disc disease and early 
traumatic arthritis of the right ankle. 

On August 2001 VA examination, the veteran reported a history 
of low back pain since the military although there was no 
known specific injury other than pulling heavy fuel hoses 
from fuel trucks.  There was no change in the diagnoses.  

On February 2004 VA examination, the physician reviewed the 
claims file and noted references to the veteran's back and 
ankles.  The veteran reported a history of loose ankle 
ligaments, and that he had multiple ankle sprains in service.  
Nothing new was reported regarding his back.  The diagnosis 
was chronic low back pain secondary to degenerative disc 
disease.  The veteran reported that the problem began during 
service and the examiner indicated that there was 
documentation in the separation medical records that the 
veteran's low back began to bother him in service.  The 
examiner also diagnosed chronic bilateral ankle instability 
and pain and noted that the veteran reported repeated ankle 
sprains in service.  The examiner indicated that there was 
only one document that supported ankle problems and it was 
located on the dental records jacket dated in 1994.  

In an August 2005 addendum, the claims file was reviewed by a 
physician and a certified physician's assistant.  Based on 
their review, they opined that it was not likely that the 
veteran's back and knee problems were related to his active 
duty.  They added that the evidence was very clear that the 
vast majority of the veteran's problems, that included 
disorders other than the back and ankles, had no relationship 
to the veteran's active duty.

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  If certain chronic 
diseases (as pertinent here arthritis) are manifested to a 
compensable degree in the first year following the veteran's 
discharge from active duty, they may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

To establish service connection, there must be medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disability.  See Hickson v. West, 12 Vet. App. 
247 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Low Back

There is no evidence of a chronic low back disorder in 
service.  At separation, the veteran reported having had only 
occasional back problems.  Lumbar arthritis was first 
diagnosed in October 1998.  The first evidence of postservice 
back complaints was not until March 1994, and no pathology 
was found at that time.  The first diagnosis of a back 
disorder was in a January 1997 x-ray report which revealed 
degenerative changes.  Accordingly, service connection for a 
low back disability on the basis that such disability became 
manifest in service and persisted, or on a presumptive basis 
(for arthritis as a chronic disease under 38 U.S.C.A. 
§ 1112), is not warranted.

Service connection for a low back disorder may still be 
established if the veteran's low back disability is shown to 
be related to his service.  However, the record indicates 
that a chronic acquired lumbar disorder was not diagnosed 
until January 1997.  Such a lengthy interval of time between 
active duty service and the initial postservice manifestation 
of the disability for which service connection is sought is, 
of itself, a significant factor against a finding that the 
claimed disability is service connected.  It is noteworthy 
that this initial diagnosis was made one month after the 
veteran reported having had a work-related low back injury, 
for which he sought worker's compensation.  By his own 
accounts, he has had persistent pain since that injury.  

Furthermore, the record is devoid of any competent (medical) 
evidence to support the veteran's claim.  The only medical 
opinion that addresses the matter of a nexus between the 
veteran's current low back disability and his service this 
particular point is an August 2005 addendum to a February 
2004 VA examination report.  [An addendum was sought after 
the February 2004 VA examiner failed to offer his own opinion 
and merely restated the opinion expressed by the veteran.]  
The medical opinion was to the effect that the veteran didn't 
have a low back disorder related in any way to service.  
There is no competent evidence to the contrary.  Because the 
veteran is a layperson, his own assertion that his low back 
disability is due to service is not competent evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  The 
preponderance of the evidence is against this claim.  
Accordingly, it must be denied. 

Right Ankle

Although the veteran contends that he had recurrent ankle 
sprains in service, there is no evidence of ankle complaints 
or treatment in his service medical records.  The first 
postservice evidence of an ankle problem was in 1994 and 
nothing specific was noted at that time.  Right ankle 
arthritis was not diagnosed until 2001.  Accordingly, service 
connection for a right ankle disability on the basis that 
such disability became manifest in service and persisted, or 
on a presumptive basis (for arthritis as a chronic disease 
under 38 U.S.C.A. § 1112), is not warranted.  

Significantly, a long time interval between service and the 
initial postservice clinical documentation of a disability 
for which service connection is sought is, of itself, a 
factor weighing against a finding of service connection.  
While B. W. recalled that the veteran told him in 1990 that 
he had severe ankle problems that required surgery, none of 
the veteran's service medical records show ankle complaints, 
treatment, or diagnosis.  The first recorded notation of an 
ankle problem was in 1994 (20 years postservice) and the only 
occasions when the right ankle was evaluated (VA 
examinations) did not find right ankle pathology until 
January 1999.  

There is no medical evidence that links the veteran's right 
ankle disability to his service.  A vague reference to 
problems with his ankles on a National Guard service dental 
record envelope (dated in 1994, 20 years postservice) does 
not establish  veteran has ankle disability related to 
service.  The only competent opinion that addresses this 
point is clearly against the veteran's claim.  Because he is 
a layperson, the veteran lacks competence to relate his right 
ankle disorder to his service by his own opinion.  See 
Espiritu, supra.  A preponderance of the evidence is against 
this claim; accordingly, it must be denied.

Left Ankle

The threshold question that must be addressed here (as with 
any claim seeking service connection) is whether the veteran 
actually has the disability for which service connection is 
sought.  In the absence of proof of a present disability, 
there is no valid claim [of service connection].  See Brammer 
v. Derwinski, 3 Vet. App. 223,225 (1992).  This principle has 
been repeatedly reaffirmed by the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).
The veteran has not presented (or identified) any competent 
evidence that he has a chronic left ankle disability.  He was 
specifically advised that to establish service connection for 
a claimed disability, as a threshold requirement he must show 
he actually has such disability.  Despite his complaints and 
reports of serious ankle problems, there is no objective 
evidence of left ankle pathology.  X-rays have repeatedly 
shown a normal left ankle and no diagnosis of a left ankle 
disorder is of record.  While the analysis need not proceed 
any further, it is also noteworthy that there is no competent 
evidence that any left ankle disability might be related to 
service.  The preponderance of the evidence is against this 
claim also.  Hence, it must be denied.


ORDER

Service connection for a low back disability is denied.

Service connection for a right ankle disability is denied.

Service connection for a left ankle disability is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


